DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant’s amendment of claims 1-2, 4, 6, 8, 11-12, 15, 20, 26, and 30 in “Claims - 04/30/2021” is acknowledged. 
This office action considers claims 1-20 and 26-30 pending for further prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (1; Fig 1A; [0025]) = (element 1; Figure No. 1A; Paragraph No. [0025]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be 

Claims 1-3, 10, 26 and 28  are rejected under 35 U.S.C. 103 as being unpatentable over FANG; Jen-Kuang et al., (US 20190013284 A1, of record; hereinafter Fang) in view of SAKAMOTO; HAJIME et al. (US 20180033732 A1; hereinafter Sakamoto),
Regarding claim 1, Fang teaches a semiconductor package (1; Fig 1A; [0025+]), comprising (see the entire document, Fig 1, specifically, as cited below): 

    PNG
    media_image1.png
    376
    754
    media_image1.png
    Greyscale
  
Fang Figure 1A
a first dielectric layer ({11d}; [0026]) having a first top surface (112), a first bottom surface (111) opposite to the first top surface, and a first side surface (left of 11d; hereinafter 11d_side) extending from the first top surface to the first bottom surface; 
a first semiconductor element (12b; [0025,0028]) disposed adjacent to the first top surface  (112) of the first dielectric layer;
a second dielectric layer (15; [0025])  having a second top surface (bottom; hereinafter 15_top) a second bottom surface (top; hereinafter 15_bottom) opposite to the second top surface, and a second side surface (left; hereinafter 15_left) extending from the second top surface (15_top) to the second bottom surface (15_bottom), 15) covers a top surface of the first semiconductor element (12b) and the first side surface (11d_side) of the first dielectric layer (11d); and 
at least one first conductive via (13, detailed depicted in Fig 2B-2D as 23) extending from the first top surface (112) of the first dielectric layer to the second top surface (15_top) of the second dielectric layer (15).  
But, Fang does not expressly disclose, wherein the at least one first conductive via (13) tapers toward the first top surface (112)  of the first dielectric layer (11d).  
However, applicant has not established the criticality of said first conductive via (13) tapers toward the first top surface. The specification contains no disclosure of either the critical nature of the claimed tapers attributes or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen shape, dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
Moreover, this tapers attributes for a conductive via is well-known to the art. For example, in the analogous art, Sakamoto teaches a wiring board obtained by laminating multiple conductor layers and multiple insulating layers ([0002]), wherein (Figs 1, 12; [0050]) The through holes (18A) each have a tapered shape that is 

    PNG
    media_image2.png
    350
    652
    media_image2.png
    Greyscale

Sakamoto Figure 1
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the shape of Fang’s conductive via (13) with Sakamoto’s tapered one there by the combination of (Fang and Sakamoto) semiconductor package teaches, wherein the at least one first conductive via (Fang 13 in view of Sakamoto 18A) tapers toward the first top surface (Fang 112)  of the first dielectric layer (Fang 11d), since this shape modification, at least, has an advantage that a seed layer for plating may be formed by sputtering when forming the pillar-shaped conductive path by plating.
Regarding claim 2, the combination of (Fang and Sakamoto) as applied to the semiconductor package of claim 1, Fang further teaches, wherein (Fig 1A, 2F-2G)  the second bottom surface of the second dielectric layer (15 in view of Sakamoto) is in substantially the same plane with and the first bottom surface  of the first dielectric are facing away from the first semiconductor element (12b) and coplanar to each other.
Regarding claim 3, the combination of (Fang and Sakamoto) as applied to the semiconductor package of claim 1, Fang further teaches, wherein (Fig 1A)  the second dielectric layer (15) has a projective surface area greater than that of the first dielectric layer (11d). 
Regarding claim 10, the combination of (Fang and Sakamoto) as applied to the semiconductor package of claim 1, while further states ([0026]) any number of dielectric layers according to several different embodiments but does not expressly disclose, wherein the first dielectric layer (11d) comprises fiber.
Examiner’s note: Examiner had taken an official notice for this limitation which was not traversed by Applicant. Therefore, the common knowledge or well-known in the art statement in “Non-Final Rejection - 02/01/2021” is taken to be admitted prior art for this office action.
Regarding claim 26, the combination of (Fang and Sakamoto) as applied to the semiconductor package of claim 1, Fang further teaches, further comprising (Fig 1A; the second of 13) at least one second conductive via extending from the second bottom surface of the second dielectric layer to the second top surface of the second dielectric layer (15), wherein the first conductive via and the second conductive via have different heights (Fig 1A).
Regarding claim 28, he combination of (Fang and Sakamoto) as applied to the semiconductor package of claim 1, Fang further teaches, further further comprising a fourth dielectric layer (construed from [0026] 11d comprises any number of dielectric layers according to several different embodiments) embedded in the first dielectric layer (11d) with a fourth bottom surface exposed from the first bottom surface of the first dielectric layer.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over FANG; Jen-Kuang et al., (US 20190013284 A1, of record; hereinafter Fang) in view of SAKAMOTO; HAJIME et al. (US 20180033732 A1; hereinafter Sakamoto), and in in further view of Huang; Kun-Yung (US 20200211980 A1, of record; hereinafter Huang).
Regarding claim 4, the combination of (Fang and Sakamoto) as applied to the semiconductor package of claim 1, further teaches, wherein the second dielectric layer (Fang 15 in view of  Sakamoto 60) covers the first top surface (112) of the first dielectric layer (11d) and encapsulates the first -2-semiconductor element but, the combination silent on, wherein the first dielectric layer (11d) has a first coefficient of thermal expansion (CTE) and the second dielectric layer (15) has a second CTE, wherein the second CTE is greater than the first CTE.  
However, in the analogous art, Huang teaches a fan-out package with warpage reduction has a at least one bare chip and a multi-layer encapsulation encapsulating the least the bare chip, the different encapsulation layers with different coefficient of thermal expansions (CTE) ([Abstract]), wherein (Fig 6F; [0050]) the multi-layer encapsulation 30 has a first encapsulation layer 31, a third encapsulation layer 33 and a second encapsulation layer 32′. The first encapsulation layers 31 has a first CTE, the 32′ has a second CTE and the third encapsulation layers 33 has a third CTE. The first and third CTEs are lower than the second CTE.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Huang’s CTE  teaching for modified Fang’s package, and thereafter the combination of (Fang, Sakamoto and Huang) package/substrate comprises the first dielectric layer (11d) has a first coefficient of thermal expansion (CTE) and the second dielectric layer (15) has a second CTE, wherein the second CTE is greater than the first CTE, since this incorporation will  reduce a warpage between the encapsulation layer and a material layer thereto (Huang [Abstract]).
Claims 5, 7-9, 15, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over FANG; Jen-Kuang et al., (US 20190013284 A1, of record; hereinafter Fang) in view of SAKAMOTO; HAJIME et al. (US 20180033732 A1; hereinafter Sakamoto), and in further view of Lee; Jun Kyu (US 20190229101 A1, of record; hereinafter Lee).
Regarding claim 5, the combination of (Fang and Sakamoto) as applied to the semiconductor package of claim 1, does not expressly disclose, further comprising a third dielectric layer disposed adjacent to the first bottom surface (11d_bottom) of the first dielectric layer (11d), wherein the third dielectric layer covers the second bottom surface (15_bottom) and the second side surface (15_side) of the second dielectric layer (15).  
However, in the analogous art, Lee teaches a semiconductor package including a first/second  semiconductor chips, a first/second encapsulation layers connecting 360) disposed adjacent to the first bottom surface (11d_bottom) of the first dielectric layer (11d), wherein the third dielectric layer covers the second bottom surface (top of 342) and the second side surface (15_side) of the second dielectric layer (342).  .
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lee’s  third dielectric layer (360) to modified Fang’s package, and thereafter the combination of (Fang, Sakamoto and Lee) package comprises a third dielectric layer as claimed, since this incorporation will have external encapsulation layer 360 with a material having high thermal conductivity so that a heat emission characteristic of the semiconductor package 10d improves  (Lee [0113]) 
Regarding claim 7, the combination of (Fang, Sakamoto and Lee) as applied to the semiconductor package of claim 5, further teaches, wherein (construed from Fang Fig 1A and Lee Fig 9)  the third dielectric layer (Lee 306) has a projective surface area greater than that of the second dielectric layer (Fang 15) and the second dielectric layer (Fang 15) has a projective surface area greater than that of the first dielectric layer (Fang 11d).  
Regarding claim 8, the combination of (Fang, Sakamoto and Lee) as applied to the semiconductor package of claim 5, further teaches, further comprising (construed from Fang Fig 1A and Lee Fig 9) a second semiconductor element (Fang 12a) disposed adjacent to the first bottom surface of the first dielectric layer (Fang 11d), the third dielectric layer (Lee 306) directly contacting a top surface of the second semiconductor element and the second side surface of the second dielectric layer.  
Regarding claim 9, the combination of (Fang, Sakamoto and Lee) as applied to the semiconductor package of claim 8, further teaches, further comprising a bonding pad (Fang 11m1) disposed adjacent to the third dielectric layer.  
Regarding claim 27, the combination of (Fang, Sakamoto and Lee) as applied to the semiconductor package of claim 5, further teaches, wherein (construed from Fang Fig 1A and Lee Fig 9) first bottom surface (Fang 111) of the first dielectric layer and the second bottom surface (Fang 15_bottom) of the second dielectric layer (Fang 15)  connects at an interface (Lee 350) and the third dielectric layer (Lee 360) covers the interface.  
Regarding claim 29, the combination of (Fang, Sakamoto and Lee) as applied to the semiconductor package of claim 28, further teaches, further comprising a third dielectric layer (Lee 360) extending from the second side surface of the second dielectric layer (Fang 15) to the fourth bottom surface of the fourth dielectric layer (see claim rejection 28, above) .  .  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over FANG; Jen-Kuang et al., (US 20190013284 A1, of record; hereinafter Fang) in view of SAKAMOTO; HAJIME et al. (US 20180033732 A1; hereinafter Sakamoto, and Lee; Jun Kyu (US 20190229101 A1, of record; hereinafter Lee), and in view of Huang; Kun-Yung (US 20200211980 A1, of record; hereinafter Huang).
Regarding claim 6 the combination of (Fang, Sakamoto and Lee) as applied to the semiconductor package of claim 5, further teaches, wherein the first dielectric layer ({11d}; [0026]) is embedded in the second dielectric layer (15), the third dielectric layer encapsulates the second dielectric layer (Lee), but silent on “the first dielectric layer 11d) has a first coefficient of thermal expansion (CTE), the second dielectric layer (15)  has a second CTE, and the third dielectric layer (360) has a third CTE, wherein the third CTE is greater than the second CTE and the second CTE is greater than the first CTE.” 
However, in the analogous art, Huang teaches a fan-out package with warpage reduction has a at least one bare chip and a multi-layer encapsulation encapsulating the least the bare chip, the different encapsulation layers with different coefficient of thermal expansions (CTE) ([Abstract]), wherein (Fig 6F; [0050]) the multi-layer encapsulation 30 has a first encapsulation layer 31, a third encapsulation layer 33 and a second encapsulation layer 32′. The first encapsulation layers 31 has a first CTE, the second encapsulation layer 32′ has a second CTE and the third encapsulation layers 33 has a third CTE. The first and third CTEs are lower than the second CTE.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Huang’s CTE  teaching for modified Fang’s package, and thereafter the combination of (Fang, Sakamoto, Lee and Huang) package comprises the first dielectric layer (11d) has a first coefficient of thermal expansion (CTE), the second dielectric layer (15)  has a second CTE, and the third dielectric layer (360) has a third CTE, wherein the third CTE is greater than the second CTE and the second CTE is greater than the first CTE, since this incorporation Huang [Abstract]) 
Claims 11-13 rejected under 35 U.S.C. 102(a)(2) as being unpatentable over FANG; Jen-Kuang et al., (US 20190013284 A1, of record; hereinafter Fang) in view of  Costa; Julio C. et al. (US 20200235054 A1; hereinafter Costa).
Regarding claim 11, Fang substrate (1; Fig 1A; [0025+]), comprising (see the entire document, Fig 1, specifically, as cited below): 
a first dielectric layer ({11d}; [0026]) having a first top surface (112), a first bottom surface (111) opposite to the first top surface, and a first side surface (left of 11d; hereinafter 11d_side) extending from the first top surface to the first bottom surface; 
a first semiconductor element (12b; [0025,0028]) disposed adjacent to the first top surface  (112) of the first dielectric layer;
a first bonding pad (12b1; [0028]) disposed adjacent to the first top surface (112) of the first dielectric layer (11d), the first semiconductor element electrically connected to the first bonding pad; 
a second dielectric layer (15; [0025])  having a second top surface (bottom; hereinafter 15_top) a second bottom surface (top; hereinafter 15_bottom) opposite to the second top surface, and a second side surface (left; hereinafter 15_left) extending from the second top surface (15_top) to the second bottom surface (15_bottom), wherein the second dielectric layer (15) encapsulates the first semiconductor element (12b) and exposes (construed from place holder of 12a) the first bottom surface (111) of the first dielectric layer (11d), (see below for ”wherein the first bottom surface of the first dielectric layer is coplanar with the second bottom surface of the second dielectric layer); and 
at least one first conductive via (13, detailed depicted in Fig 2B-2D as 23) extending from the first top surface (112) of the first dielectric layer to the second top surface (15_top) of the second dielectric layer (15).  
As indicated above Fang substrate does not expressly disclose wherein the first bottom surface of the first dielectric layer is coplanar with the second bottom surface of the second dielectric layer. 
However, applicant has not established the criticality of said the first bottom surface of the first dielectric layer is coplanar with the second bottom surface of the second dielectric layer. The specification contains no disclosure of either the critical nature of the claimed bottom surfaces coplanar attributes or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen shape, dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
On the other hand, in the analogous art, Costa teaches a package with enhanced thermal and electrical performance, and a wafer-level packaging process to provide the RF device with enhanced performance ([0003]), wherein (Fig 2; [0050]) the first bottom surface of the first dielectric layer (22) is coplanar with the second bottom surface of the second dielectric layer (60).

    PNG
    media_image3.png
    246
    360
    media_image3.png
    Greyscale

Costa Figure 2
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to trim the bottom surface of Fang’s  second dielectric layer (15) in view of Costa’s bottom surface of second dielectric layer (60), and thereafter the combination of (Fang and Costa)’s substrate comprises wherein the first bottom surface of the first dielectric layer is coplanar with the second bottom surface of the second dielectric layer, since this will reduce the substrate vertical thickness yielding cheaper product. 
Regarding claim 12, the combination of (Fang and Costa) as applied to the substrate of claim 11, further teaches, wherein (Fang Fig 1A, 2F-2G in view of Costa Fig 1) the second bottom surface of the second dielectric and the first bottom surface of the first dielectric layer are facing away from the first semiconductor element and coplanar to each other.  
Regarding claim 13, the combination of (Fang and Costa) as applied to the substrate of claim 11, further teaches,  wherein  (Fang Fig 1A in view of Costa Fig 1) the second dielectric layer (Fang 15 in view of Costa 60) has a projective surface area greater than that of the first dielectric layer (Fang 11d).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over FANG; Jen-Kuang et al., (US 20190013284 A1, of record; hereinafter Fang) in view of Costa; Julio C. et al. (US 20200235054 A1; hereinafter Costa), and in further view of Huang; Kun-Yung (US 20200211980 A1, of record; hereinafter Huang).
Regarding claim 14, the combination of (Fang and Costa) as applied to the substrate of claim 11, silent on, wherein the first dielectric layer (11d) has a first coefficient of thermal expansion (CTE) and the second dielectric layer (15) has a second CTE, wherein the second CTE is greater than the first CTE.  
However, in the analogous art, Huang teaches a fan-out package with warpage reduction has a at least one bare chip and a multi-layer encapsulation encapsulating the least the bare chip, the different encapsulation layers with different coefficient of thermal expansions (CTE) ([Abstract]), wherein (Fig 6F; [0050]) the multi-layer encapsulation 30 has a first encapsulation layer 31, a third encapsulation layer 33 and a second encapsulation layer 32′. The first encapsulation layers 31 has a first CTE, the second encapsulation layer 32′ has a second CTE and the third encapsulation layers 33 has a third CTE. The first and third CTEs are lower than the second CTE.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Huang’s CTE  teaching for modified Fang’s package, and thereafter the combination of (Fang, Costa and Huang) substrate comprises the first dielectric layer (11d) has a first coefficient of thermal expansion (CTE) and the second dielectric layer (15) has a second CTE, wherein the second CTE is greater than the first CTE, since this incorporation will  reduce a warpage between the encapsulation layer and a material layer thereto (Huang [Abstract]) 
15, 17-20, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over FANG; Jen-Kuang et al., (US 20190013284 of record; hereinafter Fang) in view of Costa; Julio C. et al. (US 20200235054 A1; hereinafter Costa), and in further view of Lee; Jun Kyu (US 20190229101 A1, of record; hereinafter Lee).
Regarding claim 15, the combination of (Fang and Costa) as applied  to the substrate of claim 12, does not expressly disclose, further comprising a third dielectric layer disposed adjacent to the first bottom surface (11d_bottom) of the first dielectric layer (11d), wherein the third dielectric layer covers the second bottom surface (15_bottom) and the second side surface (15_side) of the second dielectric layer (15) and the second top surface of the second dielectric layer (Fang 15 in view of Costa 60)  and a third top surface of the third dielectric layer are facing away from the first semiconductor element and coplanar to each other.  
However, in the analogous art, Lee teaches a semiconductor package including a first/second  semiconductor chips, a first/second encapsulation layers connecting pads  ([Abstract]), wherein (Fig 9; [0134]) a third dielectric layer (360) disposed adjacent to the first bottom surface (11d_bottom) of the first dielectric layer (11d), wherein the top of 342) and the second side surface (15_side) of the second dielectric layer (342).  .
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lee’s  third dielectric layer (360) to modified Fang’s substrate, and thereafter the combination of (Fang, Costa and Lee) substrate  comprises a third dielectric layer and the second top surface of the second dielectric layer and a third top surface of the third dielectric layer are facing away from the first semiconductor element and coplanar to each other as claimed, since this incorporation will have external encapsulation layer 360 with a material having high thermal conductivity so that a heat emission characteristic of the semiconductor package 10d improves  (Lee [0113]) 
Regarding claim 17 the combination of (Fang, Costa, and Lee) as applied to to the substrate of claim 15, further teaches, wherein (construed from Fang Fig 1A and Lee Fig 9)  the third dielectric layer (Lee 306) has a projective surface area greater than that of the second dielectric layer (Fang 15) and the second dielectric layer (Fang 15) has a projective surface area greater than that of the first dielectric layer (Fang 11d).  
Regarding claims 18, the combination of (Fang, Costa, and Lee) as applied to the substrate of claim 15, further teaches, further comprising (construed from Fang Fig  1A and Lee Fig 9)  a second semiconductor element (Fang 12a) disposed adjacent to the first bottom surface of the first dielectric layer (Fang 11d), the third dielectric layer (Lee 306) covering a top surface of the second semiconductor element and the second side surface of the second dielectric layer.  
Regarding claim 19, the combination of (Fang, Costa and Lee) as applied to the substrate of claim 18,further teaches, further comprising a bonding pad (Fang 11m1) disposed adjacent to the third dielectric layer.  
Regarding claim 20, the combination of (Fang, Costa and Lee) as applied to the substrate of claim, wherein the first semiconductor element (Fang 12b; [0025,0028]) is between the second top surface of the second dielectric layer (Fang 15 in view  of Costa 60) and the second bottom surface of the second dielectric layer
Regarding claim 30, the combination of (Fang, Costa and Lee) as applied to the substrate of claim 15, further teaches, wherein (construed from Fang Fig 1A and Lee Fig 9) the first bottom surface of the first dielectric layer directly connects to the second bottom surface (Fang 15_bottom) of the second dielectric layer connects at a contact interface (Lee 350) and the third dielectric layer (Lee 360) covers the contact interface.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over FANG; Jen-Kuang et al., (US 20190013284 A1, of record; hereinafter Fang) in view of Costa; Julio C. et al. (US 20200235054 A1; hereinafter Costa, and Lee; Jun Kyu (US 20190229101 A1. Of record; hereinafter Lee), and in further view of Huang; Kun-Yung (US 20200211980 A1, of record; hereinafter Huang).
Regarding claim 16, the combination of (Fang, Costa and Lee) as applied to the substrate of claim 15, silent on, wherein the first dielectric layer (11d) has a first coefficient of thermal expansion (CTE), the second dielectric layer (15)  has a second CTE, and the third dielectric layer (360) has a third CTE, wherein the third CTE is greater than the second CTE and the second CTE is greater than the first CTE. 
Huang teaches a fan-out package with warpage reduction has a at least one bare chip and a multi-layer encapsulation encapsulating the least the bare chip, the different encapsulation layers with different coefficient of thermal expansions (CTE) ([Abstract]), wherein (Fig 6F; [0050]) the multi-layer encapsulation 30 has a first encapsulation layer 31, a third encapsulation layer 33 and a second encapsulation layer 32′. The first encapsulation layers 31 has a first CTE, the second encapsulation layer 32′ has a second CTE and the third encapsulation layers 33 has a third CTE. The first and third CTEs are lower than the second CTE.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Huang’s CTE  teaching for modified Fang’s package, and thereafter the combination of (Fang, Costa, Lee and Huang) substrate comprises the first dielectric layer (11d) has a first coefficient of thermal expansion (CTE), the second dielectric layer (15)  has a second CTE, and the third dielectric layer (360) has a third CTE, wherein the third CTE is greater than the second CTE and the second CTE is greater than the first CTE, since this incorporation will  reduce a warpage between the encapsulation layer and a material layer thereto (Huang [Abstract]).
Response to Arguments
Applicant's arguments “Remarks - 04/30/2021- Applicant Arguments/Remarks Made in an Amendment, have been fully considered, but they are not persuasive because of the following:
Applicant’s amendment of independent claims 1 and 11, (and dependent claims 2, 4, 6, 8, 12, 15, 20, 26, and 30 “Claims - 04/30/2021” changed scope of the inventions 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
May 30, 2021